EXHIBIT 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of El Paso Corporation of the following reports: · Our report dated February 20, 2009, relating to the consolidated financial statements of Four Star Oil & Gas Company which appears in El Paso Corporation's Annual Report on Form 10-K for the year ended December 31, 2008 · Our report dated February 26, 2009, relating to the consolidated financial statements of Citrus Corp. and Subsidiaries which appears in El Paso Corporation's Annual Report on Form 10-K for the year ended December 31, 2008 /s/ PricewaterhouseCoopers, LLP Houston,
